Citation Nr: 1136341	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for leucopenia/leukemia, claimed as secondary to radiation/chemical exposure.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2006, the Veteran testified at a hearing at the RO before one of the undersigned, a Veterans Law Judge at the Board of Veterans' Appeals.  A transcript of the proceeding is of record.  At that time the Veteran was represented by a Veterans' Service Organization (VSO).  In December 2006, the Board issued a decision denying the claim for leucopenia/leukemia.  The Board also denied a claim of service connection for tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the parties to the appeal filed a Joint Motion for Partial Remand.  (Therein, the parties abandoned any appeal with respect to the denial of service connection for tinnitus.)  That same month, the Court granted the motion and vacated and remanded the matter to the Board.  

In July 2009, the Board remanded the matter in order to comply with the terms of the Joint Motion for Partial Remand.  In March 2010, after finding a lack of substantial compliance with its remand directive, the Board again remanded the matter to the RO.  In October 2010, the RO issued a supplemental of the case in which it continued the denial of the claim.  

In October 2010, the appellant, who was now represented by a private attorney, requested another hearing before the Board.  In May 2011, the Board granted his request for a hearing.  A videoconference hearing was conducted before a Veterans Law Judge and an Acting Veterans Law Judge in August 2011.  

Since the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, this matter will be decided by a three member panel of Veterans Law Judges, which will include the Veterans Law Judge who presided over the hearing in June 2006 and the Veterans Law Judge and Acting Veterans Law Judge who participated in the hearing in August 2011.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2010).  


FINDINGS OF FACT

1.  Leucopenia had its onset many years following discharge from active duty service.  

2.  The Veteran does not have leukemia.  

3.  The Veteran served as a Lance Missile Crewman but did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans.   

4.  The preponderance of the evidence is against a finding that leucopenia was incurred during service or is related to events in service, to include exposure to ionizing radiation; and there is no probative evidence that such manifested to a compensable degree within one year following discharge from service.  


CONCLUSION OF LAW

Neither leucopenia nor leukemia was incurred in or aggravated by active military service, nor may either condition be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions mandated by the Veteran's Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In May 2004 and September 2009 letters, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.   

In addition, the United States Court of Appeals for Veterans Claims has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the May 2004 and September 2009 letters explained the first three elements and a May 2006 letter described elements four and five.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  In addition, the RO has obtained identified VA outpatient treatment records.  In addition, pursuant to the Board's July 2009 and March 2010 remand directives, the RO was to afford the Veteran additional opportunity to submit evidence in support of his claim regarding exposure to radiation or chemicals during service.  The RO was then to take that information, prepare a summary, and contact the U.S. Army White Sands Missile Range and take other steps as deemed necessary.  Here, the RO contacted the Veteran in September 2009.  It prepared a summary of the claimed exposure to radiation and sent it to White Sands Missile Range in May 2010.  A response was received in June 2010.  Thereafter, the RO conducted additional efforts to verify alleged exposure to radiation by contacting the U.S. Army and Joint Services Records Research Center (JSSRC).  In September 2010, JSSRC responded to the RO's request.  While these efforts have not resulted in verification of exposure to radiation, the Board is unaware of additional efforts that could be undertaken to assist the Veteran.  As such, based on the RO's efforts, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board acknowledges that the appellant has not been afforded a VA medical examination in connection with his claim.  The Board finds, however, that an examination is not necessary.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth in more detail below, the record on appeal contains evidence that the Veteran has leucopenia but no evidence that he has leukemia.  More significantly, the evidence does not show that he had symptoms of such during service, that he was exposed to radiation as alleged, or indicate a current relationship between leucopenia and service.  

Under these circumstances, the Board finds that an examination is not necessary with respect to the claim.  There is sufficient medical and other evidence upon which to base a decision in the claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Background and Analysis

The Veteran contends that he was exposed to radiation or chemicals during active duty service as a result of handling weapons or when investigating weapon blast sites.  Specifically, he describes military job responsibilities while serving at Fort Sill and on temporary duty assignments at the U.S. Army White Sands Missile Range (White Sands).  He describes several events that he alleges resulted in exposure to radiation and/or chemicals.  First, he states that while working at Fort Sill in 1975, he inspected a Lance missile warhead that was leaking.  (See June 6, 2006 Transcript at 4.)  He described the fluid as clear and like antifreeze.  (See August 11, 2011 Transcript at 15.)  He states that the area was evacuated but he never learned what was in the fluid.  He describes a second incident occurring in August to October 1977 at White Sands where he went downrange following a Lance missile launch to inspect and measure the blast crater immediately after the blast.  (2011 Transcript at 5.)  He did not know whether it was a high explosive or nuclear blast (2011 Transcript at 16.)  While inspecting the blast crater, he reports that he was told that the range was "hot" and to evacuate the area. (2006 Transcript at 7-8.)  He describes a third exposure in 1977 when he inspected an underground missile silo and "had to leave the area because the inspection found that the warhead was still leaking at the time."  He reports that he was never told what the leak was or the amount of any radiation that may have been present.  (2011 Transcript at 6.)  The Veteran has stated that he was not provided with any badges or similar devices to measure radiation exposure.  

In describing his symptoms, the Veteran reports that he was treated for a rash, fever, and a white polyp in his throat while serving at Fort Sill in 1975.  (2011 Transcript at 8.)  He reports that the rash reoccurred, and following discharge, in 1980, he was treated for spots on his hands, face, head, chest, legs, and feet.  He reports that he was first informed that he had leucopenia at a VA facility in 2004. (2011 Transcript at 10.)  

In support of his claim, the Veteran submitted a July 2011 statement from R.M.L. a sergeant that served with the Veteran.  R.M.L. Reported that he and the Veteran were present during the firing of a missile and observed the blast area.  R.M.L. noted that he experienced an over powering chemical smell at the blast area.  The Veteran counsel also submitted a copy of an Internet web page from the White Sands Missile Range Museum indicating that several Lance Missiles were fired at the range during the Veterans' period of active duty.  

The Veteran's service personnel records confirm service as a Lance Missile Crewman and show service in both Fort Sill and White Sands.  The June 2010 response from the Office of the Commanding General at White Sands Missile Range indicates that a thorough review of the facilities records did not reveal any references of the incidents described by the Veteran.  Likewise, the September 2010 JSSRC response does not include confirmation of the Veteran's reported radiation exposure.  

The Veteran's service treatment records show treatment for white spots in his throat in August 1977.  The assessment was strep throat.  They also show that he was treated for a rash on his left side in August 1977.  The report states that he was previously on Benadryl for a rash over his arms, back, and thighs.  During his service separation examination in November 1977, the Veteran reported that he was in good health.  Examinations of the skin, mouth, and throat were all normal.  

VA outpatient treatment records since July 1999 are of record.  In May 2002, he was found to have "marked leucopenia."  The report also notes "mild leucopenia dating to 1995."  A pathology report indicated that the changes to the white blood cell count were "unexplained" and that the Veteran should be examined for a possible bone marrow infection.  After a week of treatment, his white blood cell counts improved.  Results of the bone marrow biopsy are not of record.  The discharge diagnosis was febrile neutrapenia with associated monocytosis/thrombocytopenia.  

Records dated in 2003 and 2004 note continuing treatment for leucopenia.  A pathology report in March 2004 indicated that medications were often associated with blood count changes.  They include the Veteran's reports of exposure to radioactive material during active duty service.  A March 2004 pathology report noted that the veteran has had non-progressive low-grade leukopenia and thrombocytopenia on an inconsistent basis and his prior splenomegaly could be causative.  In June 2004, a physician specializing in hematology and oncology noted that the veteran complained of fatigue but also wrote that his lab results were not indicative of a malignant process.  This physician further noted that he told the veteran that it was his opinion that a low white blood cell count with a near normal differential was not likely to be the cause of his chronic fatigue and suggested that he pursue an infectious or rheumatological diagnosis of chronic fatigue syndrome. A June 2005 record described leucopenia as "mild" and "intermittent."  It noted a normal bone marrow examination.  

An October 2009 VA outpatient treatment record noted a one year history of an itchy rash on his arms, legs, and scalp.  A biopsy revealed lichen planus.  

A VA primary care record in February 2010 noted that the Veteran's white blood cell count was low and represented leukopenia.  The examiner indicated that she would continue to monitor it; however, the primary concern was with the Veteran's uncontrolled diabetes mellitus.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic diseases, including anemia and leukemia, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of diseases that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Leukemia is among the diseases specific to radiation-exposed veterans.  However, leucopenia is not among the diseases listed as being specific to radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2)(i).  

Direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.
Service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2),(4) (2008).  The Board notes that "all forms of leukemia" is one of the diseases listed as a radiogenic disease.  However, leucopenia is not one of the diseases listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i).  

The Board will review each method for establishing service connection, addressing the issue of direct service connection last.  

First, the evidence shows that the Veteran was not diagnosed with leucopenia until many years following discharge from active duty.  The probative evidence does not show that he had a chronic disease manifest to a degree of 10 percent within the first post-service year.  On the contrary, the VA outpatient treatment records note a history of leucopenia dating to 1995 (more than 15 years following his service separation).  Hence, the provisions concerning presumptive service connection for certain chronic diseases is not for application.  38 C.F.R. § 3.307(a)(3).  

Second, while leukemia is a disease specific to radiation-exposed veterans, there is no probative evidence to show that the Veteran had or has ever had leukemia.  
Leukemia is a cancer of the blood and is characterized by a proliferation of abnormal leukocytes in the blood.  See STEDMAN'S MEDICAL DICTIONARY 988 (27th ed. 2000).  Rather, the evidence shows that since 1995 he has leucopenia.  See Id. at 993 (defining leucopenia as the "antithesis of leukocytosis" manifested by a below normal white blood cell count.  Without proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent that the Veteran may contend that he currently has leukemia, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Veteran is not competent to diagnosis himself as having leukemia because such is not a condition that can be diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Therefore, the Veteran is found to lack the competency to proffer a current diagnosis of leukemia.  

Nevertheless, the weight of the competent and probative evidence does not show that he was a "radiation-exposed veteran."  The term "radiation-exposed veteran" has a very specific definition under law and means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; or certain service before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

Here, although the records confirm that the Veteran worked around Lance missiles during service, he did not participate in a "radiation risk activity" as that term is defined and thus is not a "radiation-exposed Veteran."  While the evidence supports the finding that the Veteran was present during testing of Lance Missile systems including the firing of such missiles, there is no evidence that such testing involved the atmospheric detonation of a nuclear device.  Information received from the service department including information received from the White Sands Missile Ranges fails to suggest that the testing involved atmospheric detonation of a nuclear device.  On the contrary, despite given details of the Veteran's alleged exposure, the White Sands Missile Range could find no evidence to support the Veteran's contentions in the facilities records.  Hence, the presumptive provisions of 38 C.F.R. § 3.309 are not for application.  

Third, the Board has considered whether service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  38 C.F.R. § 3.303(d) permits for the granting of service connection for a disease diagnosed after discharge, when the evidence establishes that the disease was incurred during service.  As noted previously, leukemia is a radiogenic disease, but leucopenia is not considered a radiogenic disease for purposes of 38 C.F.R. § 3.311.

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease must manifest within a certain time period after exposure.  38 C.F.R. § 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  Here, as noted above, the Veteran does not have leukemia and leucopenia is not a radiogenic disease.  As such, there is no requirement under law to obtain a dose assessment.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.311 are not for application.  

The United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

Here, the Board has considered whether direct service connection is warranted, but finds, however, that the preponderance of the evidence is against the claim.  First, the Board finds that the service treatment records are silent for any findings of leukemia or leucopenia.  They contain an isolated reference to a skin condition and a throat condition.  There is no probative evidence, however, to suggest that the skin condition, described as a rash, or the throat condition, diagnosed as strep throat, are in any way related to the Veteran's currently manifested leucopenia.  

In addition, there is a lack of probative evidence showing continuity of symptomatology since service.  Rather, the Veteran does not provide evidence that he had disability resulting from low white cell counts since discharge from service but states that it was first diagnosed in 2004 with medical evidence supporting a history of such since 1995.  The Board has considered the statement from the Veteran in which he attributes a skin condition or throat condition in service to leucopenia.  While the Veteran's statements concerning symptoms has been considered, the Board finds that due to the highly complex nature of the disability in question, he is not competent to offer an opinion as to the etiology of the leucopenia.  Indeed, opinions as to medical causation are generally outside of the competency of a lay person, and the Veteran's contended causal relationship between leucopenia and service cannot be given significant probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Board has considered the Veteran's lay testimony and other lay evidence of record that he was exposed to chemicals or ionizing radiation during service.  While the Board does not doubt that the Veteran worked in close proximity to Lance missiles, his testimony regarding exposure to radiation while inspecting a missile crater strains credibility.  In particular, the Board finds it highly unlikely that the Veteran and other observes would have been permitted to drive immediately after the blast area and walk around the impact crater had the weapon contained a nuclear warhead.  Furthermore, the Veteran has testified that he was never told of the makeup of the warhead of the missiles that he had come into contact with when he noticed fluid coming from the missiles or after witnessing the firing of a missile.  He was also unable to identify any particular chemical that he may have been exposed to that would have caused his current leucopenia.  

Moreover, as discussed above, even if the Veteran were exposed to certain unidentified chemicals or radiation as alleged, he must still present evidence that he has a disability associated with such exposure.  Here, he has not done so.  That is, none of the medical evidence suggests that the Veteran's current leucopenia is related to either in-service radiation exposure or in-service chemical exposure and the Veteran is not competent to provide such an opinion regarding etiology.

The Board is sympathetic to the Veteran's claim and recognizes the sincerity of his belief that leucopenia or its residuals are due to in-service chemical and radiation exposure.  Nevertheless, the Board has reviewed the record in detail and finds that a preponderance of the evidence is against the claim for service connection and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  There is no basis under the applicable laws and regulations for awarding the benefit sought.  


ORDER

Entitlement to service connection for leucopenia/leukemia is denied.  



			
              DAVID L. WIGHT                                      THOMAS H. O'SHAY
	             Veterans Law Judge                                    Acting Veterans Law Judge
       Board of Veterans' Appeals                             Board of Veterans' Appeals



	                         __________________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


